Citation Nr: 1446425	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-46 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right leg disability, also claimed as status post excision of hyperostosis from distal right femur with impairment of right hip and knee with nerve damage and atrophy of right calf and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	George J. Barry, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, denied reopening of the Veteran's claim for entitlement to service connection.  

The Board remanded the case in April 2013 to afford the Veteran a Board hearing.  The Veteran testified before the undersigned at an August 2014 hearing at the RO.  A transcript has been associated with the file.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  An August 1979 rating decision denied the Veteran's claim of entitlement to service connection for residuals of injury to the right leg; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the August 1979 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a right leg disability, due to events occurring during active service.

3.  The Veteran's status post excision of hyperostosis from distal right femur and right sciatic nerve palsy of the right leg are etiologically due to an injury sustained during a parachute jump in service. 

CONCLUSIONS OF LAW

1.  The August 1979 rating decision, denying the claim of entitlement to service connection for residuals of injury to the right leg, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a right leg disability; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's status post excision of hyperostosis from distal right femur and right sciatic nerve palsy of the right leg were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The claim of entitlement to service connection for right leg disability has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  New and Material Evidence 

The RO denied service connection for residuals of injury to the right leg in an August 1979 rating decision.  The Veteran was notified the next month.  The Veteran did not initiate an appeal.  The Board concludes that the August 1979 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for residuals of injury to the right leg was denied in an August 1979 rating decision for lack of a nexus between the present disability and service.  The rating decision noted that the Veteran was enlisted for airborne training, and that he attributed his injured right thigh to a parachute jump around April 1977.  The decision also notes the January 1979 private treatment records which diagnosed enlargement of the distal right femur, and the May 1979 VA examination, which diagnosed residuals of injury to the right thigh with atrophy of the right leg and hypesthesia of the right lower extremity.  To reopen, new and material evidence must be received showing a current disability is related to service. 

An April 2008 examination stated that the Veteran's right femur condition is at least as likely as not due to his military service, specifically trauma sustained during a parachute jump in 1977.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection 

The Veteran contends that he is entitled to service connection for a right leg disability as a result of an injury sustained during a parachute jump during service.  For the reasons that follow, the Board concludes that service connection for right leg disability is warranted.

Again, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records (STRs) show enlistment examination in February 1974 was negative as to complaints for the right leg.  The Veteran's separation examination, conducted in June 1977, indicates low back pain and spondylosis, as well as scarring on the bilateral knees.  The examiner noted the straight leg raise was negative.  STRs are silent as to treatment for the right leg in service. 

Post-service private treatment records dated January, February and April 1979 indicate the Veteran had pain in his leg ongoing since May 1977 or 1978.  A January 1979 diagnosis, based on x-ray evidence, indicated enlargement of the cortex of the distal right femur, possibly representing an osteoid osteoma or an old defect in the modeling of the bone itself from an old injury.

A May 1979 VA examination again shows the Veteran's complaints of pain in the right leg.  The examiner diagnosed residual injury to the right thigh with atrophy of the right leg and hyperesthesia of the right lower extremity, and noted that the x-ray report showed a deformity of the lower femoral shaft consistent with the given history of an old fracture.  A June 1979 discharge summary shows a biopsy was taken of the bony growth in the right leg, and a subsequent July 1979 biopsy report indicated a diagnosis of benign hyperostosis, nonspecific.

August 2006 private treatment records from Dr. A.L. show the Veteran sought medical treatment for discomfort in his right calf.  The Veteran reported that following the 1979 surgery, there was damage to the nerves behind his right distal thigh and knee.  The diagnostic impression states the Veteran has a remote history of right lower extremity blunt force trauma following a parachute-related fall and resection of a probable benign tumor and or growth in the right distal femur in 1979.  The diagnostic impression also states that the Veteran has what appears to be partial right distal sciatic neuropathy with residual atrophy of the right calf.

In an April 2008 VA examination, the Veteran reported pain in the right leg, limited use of the leg and weakness.  The Veteran stated the right leg disability was due to a night parachute jump in 1977, and that he had experienced constant pain in the right leg for 31 years.  The examiner (Dr. J.O.) diagnosed status post right distal femur surgery, and stated the condition was at least as likely as not due to the Veteran's military service.  The examiner noted that the Veteran had right distal femur surgery due to benign hyperostosis in 1979.  The examiner explained that benign hyperostosis was due to over production of cortical bone.  The examiner maintained that this can occur due to reactive changes to a bone such as trauma, such as that sustained by the Veteran during a parachute jump in 1977.

In April 2010, the Veteran underwent another VA examination.  The claims file was not made available for review.  The examiner (Dr. J.D.) maintained that it was his opinion that the Veteran suffered from profound involvement of the right sciatic nerve of the right leg but precisely at what level remained to be determined.  The Veteran also had low back pain.  The examiner noted that the Veteran had an osteoid osteoma of the right leg but this was a developmental disorder not related to trauma.  The examiner observed that it had been successfully treated in the sense that the osteoid osteoma seemed to have been removed and had not come back; however, it was possible that he had sciatic palsy based on the surgery.  The examiner maintained that the Veteran also had low back pain and might have sciatica relative to this.  The examiner noted that to sort this out MRIs of the low back and right leg for sciatic nerve were ordered.  Also, a bone scan was ordered and plain x-rays of the spine.  The examiner indicated that the considerations were that if this was right sciatic palsy relative to the surgery for osteoid osteoma, then the disability was based on the osteoid osteoma.  This was a developmental problem that was not related from the diagnostic standpoint to his service career; however, it was diagnosed while he was in the service.  Hence, whether or not this was service connected needed to be based on policy aspects rather than clinical principals.  Alternatively, the examiner maintained that if the Veteran's sciatic problem and right lower leg pain were based on his low back pain with sciatica, then it would be related to his service career because the traumatic arthritis which was service connected was related to his spine.  

In an addendum, the examiner noted that the Veteran had profound wasting of the right lower extremity and the question arose as to whether he had sciatic nerve involvement at the thigh or in the back.  He also had an osteoid osteoma excised from the right femur and the status of the tumor was reviewed using the bone scan.  The examiner reported that the bone scan did not show any uptake at the right
femur indicating the osteoid osteoma was not active.  The MRIs of the thigh and the lumbosacral spine did not confirm any neurological lesions in either of these areas. Hence, the examiner maintained that these investigations were not useful in elucidating the precise height of the neurological involvement.  In any event, the examiner maintained that his findings derived from clinical examination, namely that the Veteran was significantly disabled due to the right lower diagnosis extremity of right sciatic nerve palsy, had not changed.

In another addendum, the examiner noted that the claims file was made available and reviewed.  The examiner noted that the Veteran had severe disability relative to the right lower extremity diagnosis of right sciatic nerve palsy.  The examiner maintained that the etiology of the sciatic nerve palsy between being a spine problem or a right thigh and femoral problem could not be distinguished.  The examiner explained that a review of the claims file did not help clarify the diagnostic etiology any further so he was unable to provide an opinion as to whether this condition was related to events in the military in the service including parachute jumps without resort to mere speculation.  

The Veteran also submitted lay statements from himself, his mother, and a friend who also served in the Army.  All indicated their belief that the Veteran had a right leg disability incurred in service as a result of parachute jumps.

In August 2014, the Veteran testified at a Board hearing, stating that he was assigned to the 82nd Airborne Division while in the military where he served as a paratrooper.   The Veteran stated he completed between 40 and 45 jumps as a paratrooper in service.  The Veteran stated that he was injured during his last parachute jump in May 1977, where there were very windy conditions.  The Veteran testified that when he landed, his right leg buckled, causing him to fall onto his right knee and spine, and then he was dragged about 100 yards before he was able to unhook himself from the parachute.  He stated he sought medical treatment the next morning, and was issued crutches and pain medication, and put on a profile for 10 days.  Following that treatment, the Veteran reported he sought medical treatment 2 more times while in service, and was prescribed pain medication.

The Veteran's right leg disability is well documented among the medical records, including diagnoses of deformity of the lower femoral shaft and benign hyperostosis; the first element of service connection is, therefore, well established.  The evidence of record furthermore supports a finding of an in-service injury in the form of an injury sustained as a paratrooper during a parachute jump.  The Veteran provided testimony at his August 2014 Board hearing regarding an injury related to ground impact following a parachute jump.  This injury is consistent with the conditions of service as a paratrooper, a contention further supported by the Veteran's receipt of the Parachute Badge in service.  See DD Form 214.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

Based on the foregoing medical and lay evidence, the Board finds that service connection for a right leg disability is warranted.  Again, post-service private treatment records show treatment for the right leg shortly following service.  The April 2008 VA examiner related the Veteran's right leg disability to traumatic injury in-service, based on the nature of his injury.  The examiner explained that benign hyperostosis was due to over production of cortical bone which can occur due to reactive changes to a bone such as trauma sustained by the Veteran during a parachute jump.  The April 2008 and April 2010 VA examiners disagree on the origin of the benign hyperostosis.  The former examiner maintained that it was due to bone trauma consistent with parachute jumps, while the latter examiner maintained that it was due to a developmental condition unrelated to service.  The VA examiners are both equally qualified and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's benign hyperostosis is of traumatic origin from in-service events.  Also, while the April 2010 VA medical examiner stated he was unable to reach a conclusion as to the cause of the Veteran's right leg disability without a resort to speculation, the examiner provided the reason that actual causation could not be selected from multiple potential causes.  The examiner explained that the MRIs of the thigh and the lumbosacral spine did not confirm any neurological lesions in either of these areas so they were not useful in elucidating the precise height of the neurological involvement.  The Board is mindful of the general principal that when it is not possible to separate the effects of the service-connected condition and the nonservice-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, dictate that such signs and symptoms be attributed to the service-connected condition. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Service connection is in effect for degenerative disc disease of the lumbar spine.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the April 2010 VA opinion is favorable evidence showing that the Veteran's sciatic nerve palsy is due to his service connected low back disability.  

Furthermore, the Veteran has competently and credibly reported that he has had a right leg disability, including pain, since his accident in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no reason to doubt the Veteran's credibility in this case; indeed, his reports of injuring his right leg at the time during a parachute jump in service have been consistent throughout the record.  

In light of the VA medical opinions, the in-service paratrooper service, and the Veteran's competent and credible statements regarding in-service injury and continuing symptoms, the Board finds that service connection for status post excision of hyperostosis from distal right femur and right sciatic nerve palsy of the right leg is warranted. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right leg disability, also claimed as status post excision of hyperostosis from distal right femur with impairment of right hip and knee with nerve damage and atrophy of right calf is reopened.

Entitlement to service connection for status post excision of hyperostosis from distal right femur and right sciatic nerve palsy of the right leg is warranted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


